DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, as disclosed in Figs. 14, 19A-19B, drawn to claims 1-3, 7-16, 19 and 24, in the reply filed on 8/30/2021 is acknowledged.  Claims 4-6, 17-18, 20-23, and 25-27 have been withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-11, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (US 2020/0168683 A1) (hereinafter referred to as Son).
Regarding claim 1, Son teaches a display apparatus (organic display device in Figs. 1-2 of Son), comprising: 
a first area (area HA in Figs. 1-2 of Son) comprising at least one opening (hole in the substrate 101); 
emission area EA where are RGB subpixels are located in Fig. 1) disposed around the first area, wherein the second area comprises a plurality of display elements (RGB subpixels); 
a third area (bezel area BA as shown in Fig. 2) disposed between the first area and the second area, wherein the third area comprises a groove (groove between the dam 108 and the bank 138); 
a thin film encapsulation layer (142 and 144 in Fig. 2) covering the plurality of display elements, and comprising an inorganic encapsulation layer (142) and an organic encapsulation layer (144); 
a planarization layer (104 in Fig. 2 of Son) disposed over the groove, wherein a first end of the planarization layer overlaps the thin film encapsulation layer (as shown in Fig. 2, the layers 142-144 overlaps with the planarization 104); 
a first insulating layer (146 in Fig. 2) disposed over the thin film encapsulation layer; 
a second insulating layer (148 in Fig. 2) disposed over the planarization layer, wherein the second insulating layer comprises a first through hole (the through hole that matches with the substrate hole 120); and 
a cover layer (136) overlapping the first end of the planarization layer and partially overlapping the first insulating layer and the second insulating layer.  
Regarding claim 3, Son teaches all the limitations of the display apparatus of claim 1, and also teaches wherein the cover layer comprises a conductive material (136 is a cathode, thus, it is conductive material).  
Regarding claim 7, Son teaches all the limitations of the display apparatus of claim 1, and also teaches wherein the first insulating layer comprises an inorganic insulating material (as stated in [0039] of Son).  
Regarding claim 8, Son teaches all the limitations of the display apparatus of claim 1, and also teaches wherein the second insulating layer comprises an inorganic insulating material (as stated in [0055] of Son).  
Regarding claim 9, Son teaches all the limitations of the display apparatus of claim 1, and also teaches wherein a width of a first portion (width of portion of cover 148 that is within the boundary of the dam 108 in Figs. 1-2 of Son. This portion of 148 does not cover the planarization layer 104) of the cover layer that does not cover the planarization layer is less than a width (width of portion of cover 148 that is outside the boundary of the dam 108 in Figs. 1-2 of Son.  This portion covers the entire surface of emitting area EA) of a second portion of the cover layer that covers the planarization layer.  
Regarding claim 10, Son teaches all the limitations of the display apparatus of claim 1, and also teaches wherein the inorganic encapsulation layer of the thin film encapsulation layer covers the groove (as shown in Fig. 2 of Son), and the first insulating layer covers the inorganic encapsulation layer (as shown in Fig. 2 of Son).  
Regarding claim 11, Son teaches all the limitations of the display apparatus of claim 1, and further comprising: 
a first partition wall (the wall of the outer blocking holes 110 in Fig. 2 of Son) disposed in the third area, wherein the first partition wall comprises a plurality of layers 102a-102c), wherein the planarization layer is disposed on the first partition wall (as shown in Fig. 2 of Son, the layer 104 is disposed on this wall).  

Regarding claim 24, Son teaches a display apparatus (organic display device in Figs. 1-2 of Son), comprising: 
a first area (area HA in Figs. 1-2 of Son) comprising at least one opening (substrate hole 120); 
a second area (emission area EA where are RGB subpixels are located in Fig. 1) disposed around the first area, wherein the second area comprises a plurality of display elements (RGB subpixels); 
a third area (bezel area BA as shown in Fig. 2) disposed between the first area and the second area; 
a thin film encapsulation layer (142 and 144 in Fig. 2) covering the plurality of display elements; 
a planarization layer (104 in Fig. 2 of Son) disposed in the third area, wherein a first end of the planarization layer overlaps the thin film encapsulation layer (as shown in Fig. 2, the layers 142-144 overlaps with the planarization 104); 
a first insulating layer (146 in Fig. 2) disposed over the thin film encapsulation layer; 
a second insulating layer (148 in Fig. 2) disposed over the planarization layer, wherein the second 5insulating layer comprises a first through hole (the through hole that matches with the substrate hole 120); and 
136) overlapping the first end of the planarization layer and partially overlapping the first insulating layer and the second insulating layer.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Son, as applied to claim 1 above, and further in view of Choi et al. (US 2017/0162637 A1) (hereinafter referred as Choi).
Regarding claim 2, Son teaches all the limitations of the display apparatus of claim 1, but does not teach wherein the planarization layer comprises an organic insulating material.  
Choi teaches an organic light emitting display device (Fig. 4 of Choi).  The OLED device comprises a planarization layer (109 in Fig. 4 of Choi) made of an organic material (see [0133] of Choi).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the planarization (104. 
Claims 12-14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Kang et al. (US 2013/0293096 A1) (hereinafter referred as Kang).
Regarding claim 12, Son teaches a display apparatus (organic display device in Figs. 1-2 of Son), comprising: 
a first area (area HA in Figs. 1-2 of Son) comprising at least one opening (hole in the substrate 101); 
a second area (emission area EA where are RGB subpixels are located in Fig. 1) disposed around the first area, wherein the second area comprises a plurality of display elements (RGB subpixels); 
a third area (bezel area BA as shown in Fig. 2) disposed between the first area and the second area; 
a thin film encapsulation layer (142 and 144 in Fig. 2) covering the plurality of display elements; 
a planarization layer (104 in Fig. 2 of Son) disposed in the third area, wherein a first end of the planarization layer overlaps the thin film encapsulation layer (as shown in Fig. 2, the layers 142-144 overlaps with the planarization 104); 
a first insulating layer (146 in Fig. 2) disposed over the thin film encapsulation layer; 
a second insulating layer (148 in Fig. 2) disposed over the planarization layer, wherein the second insulating layer comprises a first through hole (the through hole that matches with the substrate hole 120); and 

Kang teaches a display comprising an input sensing layer (input device in Fig. 1 & 5 of Kang) over the plurality of display elements (pixels in the display 100).  The input sensing layer comprises: a first conductive layer (sensing electrodes 60 and connecting lines 160 in Figs. 1 & 5) comprising a first connection electrode (160); a second conductive layer (sensing electrodes 50 and connecting lines 150 in Figs. 1 & 5) comprising a first sensing electrode (one of the sensing electrodes 50), a second sensing electrode (another of the sensing electrodes 50), and a second connection electrode (150); and an interlayer insulating layer (10) disposed between the first conductive layer and the second conductive layer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included an input sensing layer over the plurality of display elements, as disclosed by Kang, in order to have both input and output device on the same substrate thereby improves the productivity of the device.
As incorporated, the adhesive layer 30 in Fig. 5 of Kang is deposited on layer 148 of Son and bonds the retardation film 10b with the sensing electrodes to the display substrate of Son.
Regarding claim 13, Son in view of Kang teaches all the limitations of the display apparatus of claim 12, and also teaches wherein the input sensing layer comprises: 
sensing electrodes 60 and connecting lines 160 in Figs. 1 & 5) comprising a first connection electrode (160); 
a second conductive layer (sensing electrodes 50 and connecting lines 150 in Figs. 1 & 5) comprising a first sensing electrode (one of the sensing electrodes 50), a second sensing electrode (another of the sensing electrodes 50), and a second connection electrode (150); and 
an interlayer insulating layer (10) disposed between the first conductive layer and the second conductive layer.  
Regarding claim 14, Son in view of Kang teaches all the limitations of the display apparatus of claim 13, and further comprising: 
a cover layer (adhesive layer 30 of Kang) overlapping the first end of the planarization layer (as incorporated in claim 12, this adhesive layer 30 would be over the entire display of Son, so it would overlap the first end of the planarization layer as well), and partially overlapping the first insulating layer and the second insulating layer (similarly, this adhesive layer 30 of Kang would overlap the first/second insulating layer as well), 
wherein the cover layer is on a same layer as the first conductive layer or the second conductive layer (as incorporated, this adhesive layer embeds the second conductive layer 50/51/150 of Kang, thus, they could be considered as a same layer).  
Regarding claim 16, Son in view of Kang teaches all the limitations of the display apparatus of claim 14, and further comprising: a third insulating layer (adhesive layers 30 in Fig. 5 of Son above the retardation film 10b) covering the cover layer, 15wherein the third insulating layer is integrally formed with the interlayer insulating layer (the language of “integrally formed with” is product-by-process language, which only requires that the third insulating layer forms a solid object with the insulating layer. As interpreted, once the adhesive layer 30 establishes a bond with the retardation film 10b, the stack in Fig. 5 of Kang becomes one object).  
Regarding claim 19, Son in view of Kang teaches all the limitations of the display apparatus of claim 12, and also teaches wherein the third area comprises a groove (groove between the dam 108 and the bank 138), and 51the planarization layer is disposed over the groove (as shown in Fig. 2 of Son).  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art of record does not disclose or fairly suggest a display apparatus with limitation “wherein the cover layer comprises a same material as the first conductive layer or the second conductive layer” along with other limitations of claim 14.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822